Citation Nr: 0725612	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral vitreous 
floaters of the veteran's eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

The veteran currently has vitreous floaters of both eyes 
which had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral floaters of 
the veteran's eyes have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers disability due to 
vitreous floaters of both eyes that had onset during his 
service.  In an August 2003 statement, the veteran stated 
that he has had these floaters since he sustained a head 
injury during active duty.  In his August 2004 substantive 
appeal, the veteran explained that these floaters result in 
disability because they impair his ability to read textbooks 
and a computer display in pursuit of his college education.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2005).  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Service medical records show that the veteran sustained 
injuries of the lower extremities as the result of a 
motorcycle accident in July 1974.  He also sustained a head 
injury as the result of a fall in December 1974.  In December 
1975, the veteran's eyes were examined following his 
complaint of broken eyeglasses.  Opthalmoscopic examination 
revealed a small vitreous floater of the left eye and several 
small fibrous lens opacities of the right eye.  In a 
separation report of medical history, the veteran indicated 
that he did not know whether he then had or had ever had eye 
trouble.  

Post service, VA clinical records from January 2004 report 
the veteran's complaint of floaters of both eyes of two years 
duration.  Upon ophthalmic examination, the veteran was found 
to have floaters of both eyes, his retina appeared healthy 
and there were no retinal tears observed.  In March 2004, the 
veteran underwent a VA examination of his eyes.  Dilated 
fundus examination revealed central vitreous membranes and 
strands of both eyes and the physician rendered an impression 
of vitreous membranes/floaters of both eyes.  This examiner 
indicated that he had reviewed the veteran's claims file and 
referred to the veteran's treatment for injuries sustained in 
a motorcycle accident in July 1974.  He then opined that the 
veteran's floaters as likely as not had their onset during 
his service.  As to the cause of the floaters the examiner 
reported that persons with myopia, from which the veteran 
suffered, were more prone to developing floaters.  He further 
commented that it was impossible to determine the cause of 
the veteran's floaters.  

In discussing the effect of these vitreous floaters on the 
veteran's lifestyle, the examiner stated that there was no 
effect in that his corrected visual acuity was 20/20 for each 
eye independently and 20/20 for distance.  The examiner 
remarked that the veteran had undergone Lasik corrective eye 
surgery which eliminated his need for glasses.  

The Board finds that the criteria for service connection for 
vitreous floaters of both of the veteran's eyes have been 
met.  Both VA clinical notes and the March 2004 examination 
report show that the veteran has vitreous floaters of both 
eyes.  The veteran has asserted that this condition impairs 
his ability to read.  He is competent to describe symptoms of 
a disability.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Thus, the record shows a current disability.  

Service medical records from December 1975 found vitreous 
floaters of the left eye and several fibrous opacities of his 
right eye.  This evidence satisfies the criterion of service 
incurrence of his vitreous floaters.  The March 2004 medical 
opinion establishes that the veteran's current bilateral 
floaters had their onset during service.  As to the cause of 
this condition, the March 2004 examiner stated that it was 
impossible to determine where the vitreous floaters were due 
to head trauma during service or myopic astigmatism.  To 
decide this case, the Board need not decide whether vitreous 
floaters arising from myopic astigmatism would constitute a 
disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  Rather, 
the Board finds that medical evidence of record places in 
equipoise the issue of whether the veteran's vitreous 
floaters resulted from an inservice head injury.  Thus the 
nexus criterion for service connection is met.  

Because the requirements for entitlement to service 
connection for bilateral vitreous floaters of the veteran's 
eyes have been met, the veteran's claim for service 
connection for must be granted.  

Finally, the Board recognizes that The Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist a 
claimant in substantiating a claim.  However, because the 
Board is granting the 
veteran's appeal, to the full extent of the benefits sought 
on appeal, a discussion of whether VCAA requirements were met 
in this case is not in order.  Furthermore, any possible 
defect in VCAA notice with regard to the downstream elements 
of an effective date and a disability rating can be addressed 
in the first instance by the RO.


ORDER

Service connection for bilateral vitreous floaters of the 
veteran's eyes is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


